DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim construction
For claim 1 as an example:
A medical image diagnosis support apparatus comprising: 
a computer configured to: 
receive two or more learning images and one or more correct answer images;
[AltContent: rect][AltContent: rect][AltContent: rect]where L1& L2 are two 
learning images 
 where C1 is one correct answer image.
obtain a synthesis parameter value at which a synthesized pixel value corresponding to a pixel value of a corresponding pixel of the one or more correct answer images when pixel values of corresponding pixels of the two or more learning images are synthesized by using the synthesis parameter value; 
(Applicant argues on page 8 last paragraph and page 9 first paragraph that one of ordinary skill in the art would understand this without explaining any specifics to this. And Applicant on page 9, second paragraph, argues that this language is merely broad without any scope indication.)

[AltContent: rect]receive an image generated for a first subject, and having the same type as the two or more learning images, as an examination target image; and 
(T1 is the same type as the learning image but on an examination target. T1 has nothing to do with ANYTHING.)

generate a synthesized image for a user by synthesizing pixel values of corresponding pixels of the two or more examination target images by using the synthesis parameter value obtained by the synthesis, 
[AltContent: rect](another NEW image S1 has a pixel with a value, but again can go through this “synthesis parameter”, i.e. 0-255 scaling. )

wherein the two or more learning images are two or more types of images generated for the first subject, or a second subject different from the first subject, and
(Here L1 and L2 is for a first subject or second subject.)
the one or more correct answer images are images generated for the second subject, or a third subject different from the first subject and the 
(Here C1 is just being further defined as another image for a second subject that which is of different type than L1 and L2. 
So L1, L2, T1, S1, are all standalone images of a first or second subject without any other connection between them with the only exception of a synthesized parameter, which can also be broad as claimed by the Applicant.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a medical image diagnosis device and, therefore, is a device. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation of “receive …images, … obtain a parameter value, receive images, generate images with the parameter value.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer” language, the claim encompasses a user 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: pixel values (which merely can be a digitization scale on any general computing device, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processing circuitry that performs the comparison step is also recited at a high level of generality, and merely automates the comparison step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processing circuitry). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting and comparing step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation “receive an image generated for a first subject, and having the same type as the two or more learning images, as an examination target image” is unclear. Will the received image generated for a first subject be called the two or more learning images, or be called an examination target image? Or just received image of the first subject? 
The limitation “generate a synthesized image for a user by synthesizing pixel values of corresponding pixels of the two or more examination target images by using the synthesis parameter value obtained by the synthesis” is unclear. 
“[T]he two or more examination target images” lacks antecedent basis. So it is unclear what are these two examination target images are. 
In re claim 9, the limitation “receive a value of a predetermined imaging parameter, as an adjustment parameter value for adjusting the synthesized image, that affects the images when capturing or generating the same type of quantitative image or emphasis image as the correct answer images” is unclear. Is the value of a predetermined imaging parameter the same as the “adjustment parameter value”? If they are the same, why have two names? Furthermore, what is the result of this statement? 
Is the values of the imaging parameter the same as the value of the predetermined imaging parameter? 

The limitation “when pixel values of corresponding pixels of the two or more learning images are synthesized by using a value of the imaging parameter” is unclear. First, what is this “a value of the imaging parameter? Another new one? Furthermore, which condition is the “when” clause modifying? The “obtain” statement after the “when” clause? 
Claim 1 already have a synthesis parameter value, so is here to further modify what and how the synthesis parameter value is or is obtained? Or further modifying the synthesis parameter? 
Similarly, claim 1 already have generate a synthesized image, so what does this limitation “generate the synthesized image” do? Further modifying as comprising, or further defining as wherein?
The term “near” in claims 9-11 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter (Procedure Manual for MRI of the Brain, Protocol 161003 A Phase 3 Randomized, Double-Blind, Placebo-Controlled Study of the Safety and Effectiveness of Immune Globulin Intravenous (Human), 10% Solution (IGIV, 10%) for the Treatment of Mild to Moderate Alzheimer’s Disease (AD), Synarc Code: BAXT 2207, Version 1.0 10 November 2011, hereinafter Baxter ‘2011).
In re claims 1 and 15, Baxter ‘2011 teaches a medical image diagnosis support apparatus comprising: 
a computer configured to: 
receive two or more learning images (page 48, sequences 5 and 6, for example) and one or more correct answer images (page 48, sequences 7, for example);
[AltContent: rect][AltContent: rect][AltContent: rect]where L1& L2 are two 
learning images 
 where C1 is one correct answer image.
obtain a synthesis parameter value at which a synthesized pixel value corresponding to a pixel value of a corresponding pixel of the one or more correct answer images when pixel values of corresponding pixels of the two or more learning images are synthesized by using the synthesis parameter value (bandwidth Hz/px, page 48); 
Applicant argues on page 8 last paragraph and page 9 first paragraph that one of ordinary skill in the art would understand this without explaining any specifics to this. And Applicant on page 9, second paragraph, argues that this language is merely broad without any scope indication.
Hence, bandwidth read on the claim. 
[AltContent: rect]receive an image generated for a first subject, and having the same type as the two or more learning images, as an examination target image; and 
T1 is the same type as the learning image but on an examination target. T1 has nothing to do with ANYTHING. (sequences 5 and 6 of page 48 uses on a patient, page 14/60; page 41, sequences 5, 6, 7)

generate a synthesized image for a user by synthesizing pixel values of corresponding pixels of the two or more examination target images by using the synthesis parameter value obtained by the synthesis, 
[AltContent: rect](again sequences 5 and 6 of page 48 uses on a patient, page 14/60, page 41, sequences 5, 6, 7). 

wherein the two or more learning images are two or more types of images generated for the first subject, or a second subject different from the first subject, and (sequences 5 and 6 of page 48 uses on a patient)
Here L1 and L2 is for a first subject or second subject. 
the one or more correct answer images are images generated for the second subject, or a third subject different from the first subject and the second subject, and having a different type from the learning images, and having the same type as the synthesized image for the user (sequence 7 on a phantom).

In re claim 2, Baxter ‘2011 teaches wherein the two or more learning images are two or more types of images out of a plurality of types of quantitative images whose pixel values are quantitative values indicating characteristics of the first subject or the second subject, and a plurality of types of emphasis images in which the characteristics are emphasized, and the one or more correct answer images are quantitative images or emphasis images in which characteristics are emphasized those that are different from 
In re claim 3, Baxter ‘2011 teaches wherein the two or more learning images, the one or more correct answer images, and the two or more examination target images are any of images captured by a magnetic resonance imaging apparatus, images generated by magnetic resonance imaging simulation, images generated by calculation using one of the captured images and the images generated by the simulation, and images having quantitative values obtained from the captured images and the images generated by the simulation (pages 19-20, pages 23-33, 44-45).
In re claim 4, Baxter ‘2011 teaches wherein the learning images and the correct answer images are a quantitative image having a quantitative value of any one of characteristics out of a proton density (PD), a longitudinal relaxation time (T1), degree of longitudinal relaxation, a transverse relaxation time (T2), a transverse relaxation time (T2*) found under an influence of static magnetic field inhomogeneity, degree of transverse relaxation, a diffusion coefficient, flow rate, magnetic susceptibility, modulus of elasticity, and contrast agent concentration, or an emphasis image in which any of the characteristics is emphasized, or a fluid attenuated IR (FLAIR) image in which a water signal is suppressed (pages 38, 41 or 48).
In re claim 8, Baxter ‘2011 teaches wherein the learning images are, an emphasis image generated from a signal acquired by using a gradient echo sequence (page 8, 39, GRE/GE for 1, 3, 5, 7), or a quantified image calculated from the emphasis image, and the correct answer images are a T2 image calculated from a signal acquired by using a spin echo sequence (page 8, 39, T2 for 5, TSE, 6 PD/T2 or T2 Flair)
a combination thereof, and the synthesis parameter value is a parameter value of the conversion processing (the bandwidth per pixel on page 54 can be a combination thereof, note that a bandwidth curve is normally sinc function which is sin x / x which is the combination of sin function and a polynomial or an inverse x, See Joachim Graessner, Bandwidth in MRI, How-I-Do-It, MAGNETOM Flash, 2/2013, so an inverse x is used).
In re claim 14, Baxter ‘2011 teaches wherein the learning images and the correct answer images are images captured or generated at the same position of the same subject or corresponding positions of different subjects or images at the same position or corresponding positions adjusted by aligning either one of the learning images and the correct answer images (pages 19-20, pages 23-33, 44-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter ‘2011 in view of Hashido et al. (Quantitative T1, T2, and T2 Mapping and Semi-Quantitative Neuromelanin-Sensitive Magnetic Resonance Imaging of the Human .
In re claim 5, Baxter ‘2011 teaches wherein the learning images are a T1 image (having T1 as a pixel value) (i.e. page 38, number 2) and a T2* image (having T2* as a pixel value) (i.e. page 38, number 8), and the correct answer images are a T2 image (having T2 as a pixel value or a T2-emphasized image in which T2 is emphasized) (page 38, number 6 or 7).
In re claim 6, Baxter ‘2011 teaches wherein the learning images are a T1 image having T1 as a pixel value and a T2 image having T2 as a pixel value, and the correct answer images are a T2* image having T2* as a pixel value or a T2*-emphasized image in which T2* is emphasized (i.e. page 38, number 2, 6/7, 8).
In re claim 7, Baxter ‘2011 teaches wherein the learning images are a T1 image having T1 as a pixel value and a T2* image having T2* as a pixel value, and the correct answer images are a FLAIR image (i.e. page 38, number 2, 8, 7).
Baxter ‘2011 fails to explicitly teach T1/T2/T2* image having T1/T2/T2* as pixel value. 
Hashido ‘2016 teaches T1/T2/T2* image having T1/T2/T2* as pixel value (fig. 2, page 7).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Baxter ‘2011 to include the features of Hashido ‘2016 in order to enable quantitative comparison of MRI across multiple subjects and scanners.

Claims 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter ‘2011 in view of Sussman et al. (US 2011/0280456, hereinafter Sussman ‘456).
In re claims 9 and 12, Baxter ‘2011 teaches receive a value of a predetermined imaging parameter, as an adjustment parameter value for adjusting the synthesized image, that affects the images when capturing or generating the same type of quantitative image or emphasis image as the correct answer images, wherein the receiving images includes receiving two or more images which are the same type of quantitative images or emphasized images captured or generated under conditions having different values of the imaging parameter, as the correct answer images (page 39, Scan Timing are these predetermined imaging parameter, which also read on claim 12). 
Baxter ‘2011 fails to teach when pixel values of corresponding pixels of the two or more learning images are synthesized by using a value of the imaging parameter, obtain the synthesis parameter value at which the synthesized pixel values nearing pixel values of corresponding pixels of the two or more correct answer images, respectively, and generate the synthesized image by synthesizing pixel values of corresponding pixels of the two or more examination target images by using the synthesis parameter value and an imaging parameter value received.  
Sussman ‘456 teaches when pixel values of corresponding pixels of the two or more images are synthesized by using a value of the imaging parameter (0029-0036),
obtain the synthesis parameter value at which the synthesized pixel values nearing pixel values of corresponding pixels of the two or more correct answer images (abstract, 0008, 0030-0031, 0039-0043, 0046-0049), respectively, and 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Baxter ‘2011 to include the features of Sussman ‘456 in order to allow for the evaluation of MR images throughout a continuous range of user-selectable values for a MR acquisition parameter, thus allowing for increased user image review options in MR imaging.
In re claim 10, Sussman ‘456 teaches when pixel values of corresponding pixels of the two or more learning images are synthesized by using a predetermined equation having pixel values of the two or more learning images and the value of the imaging parameter as variables (0004, 0040), 
obtain the synthesis parameter value at which the synthesized pixel values nearing pixel values of corresponding pixels of the two or more correct answer images, respectively (abstract, 0008, 0030-0031, 0039-0043, 0046-0049), and generate the synthesized image by synthesizing pixel values of corresponding pixels of the two or more examination target images by using the synthesis parameter value and an imaging parameter value received by the computer according to the predetermined equation (0029-0036, 0046-0049).
In re claim 12, Sussman ‘456 teaches wherein the predetermined imaging parameter is one of an echo time (TE), a repetition time, an inversion time, a diffusion time, or a flip angle (0022, 0075).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793